Exhibit 10.3

VOTING AGREEMENT AND PROXY

This Voting Agreement (this “Agreement”), dated as of December 19, 2014, is
entered into by and between WMI Holdings Corp., a Washington corporation (the
“Company”), and KKR Fund Holdings L.P. (the “Shareholder”).

WHEREAS, the Company is conducting an offering (the “Offering”) of 600,000
aggregate shares of its Series B Convertible Preferred Stock (the “Series B
Preferred Stock”);

WHEREAS, upon the closing of the Offering, the Shareholder is expected to
acquire that number of shares of the Series B Preferred Stock in the Offering as
set forth on Schedule A hereto, representing the right to vote, on an
as-converted basis, that number of shares of the common stock of the Company
(the “Common Stock”) set forth on Schedule A hereto;

WHEREAS, following the Offering, the Company intends to hold a special meeting
of the shareholders of the Company at which the shareholders shall vote whether
to approve (i) the Company’s reincorporation from the state of Washington to
Delaware pursuant to an Agreement and Plan of Merger to be entered into by and
between the Company and a newly formed, wholly owned Delaware subsidiary of the
Company (“Newco”) (the “Merger Agreement”) (as the same may be amended from time
to time in accordance with its terms), in accordance with which (and subject to
the terms and conditions set forth therein) the Company would merge with and
into Newco, with Newco continuing as the surviving corporation in the merger,
(ii) an increase of the size of the Company’s board of directors from 7 to up to
11 members and (iii) an increase in the number of authorized shares of Common
Stock from 500,000,000 to 1,000,000,000, which amount shall be sufficient to
permit the mandatory conversion of all the issued and outstanding shares of the
Series B Preferred Stock (collectively, the “Reincorporation”); and

WHEREAS, the Company must offer to redeem all outstanding shares of the Series B
Preferred Stock if the Reincorporation is not consummated within 180 days of the
date of issuance of the Series B Preferred Stock.

NOW, THEREFORE, in connection with the purchase of the Series B Preferred Stock
by the Shareholder and of the mutual covenants and agreements contained herein
and other good and valuable consideration, the adequacy of which is hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

SECTION 1. Representations and Warranties of the Shareholder. The Shareholder
hereby represents and warrants to the Company as of the date of this Agreement
as follows:

1.1. Title to Certain Shares. The Shareholder is the record or beneficial owner
of those shares of Common Stock and the Company’s Series A Convertible Preferred
Stock (the “Series A Preferred Stock”) as set forth on Schedule A hereto.



--------------------------------------------------------------------------------

1.2. Voting Matters. Other than any restrictions contained in the Articles or
bylaws of the Company, the Shareholder has the sole power to vote or cause to be
voted those shares of Common Stock and Series A Preferred Stock set forth on
Schedule A hereto, and as of the closing of the Offering is expected to have the
sole power to vote or cause to be voted those shares of Series B Preferred Stock
set forth on Schedule A hereto (such shares of Common Stock, Series A Preferred
Stock and Series B Preferred Stock set forth on Schedule A hereto, collectively,
the “Shares”), with respect to the matters specified in Section 4.1 hereof, free
and clear of any and all claims, liens, encumbrances or restrictions on the
right to vote such Shares, except as may exist by reason of this Agreement. In
furtherance (and not in limitation) of the foregoing, the Shareholder represents
and warrants to the Company that all proxies heretofore given in respect of any
of its Shares, if any, are not irrevocable and that all such proxies have been
properly revoked or are no longer in effect as of the date hereof.

1.3. Organization. The Shareholder is duly organized, validly existing, and in
good standing (or the equivalent concept to the extent applicable) under the
laws of the jurisdiction of its incorporation, formation or organization.

1.4. Authority Relative to this Agreement. The Shareholder has all requisite
corporate, company, partnership or other similar power and authority to execute
and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby, and the execution and delivery
of this Agreement by the Shareholder and the performance of its obligations
hereunder and the consummation of the transactions contemplated hereby have been
duly and validly authorized by all necessary and appropriate corporate,
partnership, company or other similar action on behalf of the Shareholder. This
Agreement has been duly and validly executed and delivered by the Shareholder
and, assuming the due authorization, execution and delivery hereof by the
Company, constitutes a valid and binding obligation of the Shareholder,
enforceable against the Shareholder in accordance with its terms, subject to the
Enforceability Exceptions. “Enforceability Exceptions” means the extent to which
enforcement is limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights or by general equitable principles (whether
considered in a proceeding at law or in equity).

1.5. No Conflict. The execution and delivery of this Agreement by the
Shareholder does not, and the performance of its obligations hereunder and the
consummation by the Shareholder of the transactions contemplated hereby will
not, (a) except for the applicable requirements of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), require any consent or approval by,
filing with, or notification to, any governmental authority or any other person,
by the Shareholder, (b) violate or conflict with or result in any breach of any
provision of the organizational documents of the Shareholder, (c) violate or
conflict with or result in any breach of or default (with or without notice or
lapse of time or both) under or give to any other person (with or without notice
or lapse of time or both) any right of termination, acceleration or cancellation
of, or result in the creation of any claims, liens, encumbrances or restrictions
on the right to vote the Shares pursuant to, any agreement to which the
Shareholder is a party or any instrument, permit, concession, franchise or
license of the Shareholder or (d) violate or conflict with any law, rule or
regulation applicable to the Shareholder or to the Shareholder’s properties or
assets, except in the case of the foregoing clauses (a), (c) and (d) only, for
any of the foregoing as would not reasonably be expected to materially impair or
restrict the Shareholder’s ability to perform its obligations under this
Agreement.

 

2



--------------------------------------------------------------------------------

1.6. Reliance by the Company. The Shareholder understands and acknowledges that
the Company intends to hold a special meeting of the shareholders of the Company
at which the shareholders shall vote whether to approve the Reincorporation in
reliance upon the Shareholder’s execution and delivery of this Agreement.

SECTION 2. Representations and Warranties of the Company. The Company hereby
represents and warrants to the Shareholder as of the date of this Agreement as
follows:

2.1. Organization. The Company is a corporation, duly incorporated, validly
existing and in good standing under the laws of the State of Washington.

2.2. Authority Relative to this Agreement. The (a) Company has all requisite
corporate power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated by
this Agreement and (b) execution and delivery of this Agreement by the Company
and the performance of its obligations hereunder and the consummation of the
transactions contemplated by this Agreement have been duly and validly
authorized by all necessary and appropriate corporate action. This Agreement has
been duly and validly executed and delivered by the Company and, assuming the
due authorization, execution and delivery by the Shareholder, constitutes a
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, subject to the Enforceability Exceptions.

2.3. No Conflict. The execution and delivery of this Agreement by the Company
does not, and the performance of its obligations hereunder and the consummation
by the Company of the transactions contemplated hereby will not, (a) except for
the applicable requirements of the Exchange Act, require any consent or approval
by, filing with, or notification to, any governmental authority or any other
person, by the Company or any of its subsidiaries, (b) violate or conflict with
or result in any breach of any provision of the charter or bylaws or other
equivalent organizational documents of the Company or any of its subsidiaries,
(c) violate or conflict with or result in any breach of or default (with or
without notice or lapse of time or both) under or give to any other person (with
or without notice or lapse of time or both) any right of termination,
acceleration or cancellation of, any agreement to which the Company or any of
its subsidiaries is a party or any instrument, permit, concession, franchise or
license of the Company or any of its subsidiaries or (d) violate or conflict
with any law, rule or regulation applicable to the Company, its subsidiaries or
their respective properties or assets, except, in the case of the foregoing
clauses (a), (c) and (d) only for any of the foregoing as would not reasonably
be expected to materially impair or restrict the Company’s ability to perform
its obligations under this Agreement.

SECTION 3. No Other Proxies. The Shareholder hereby covenants and agrees that,
except as otherwise specifically contemplated or permitted by this Agreement
(including Section 4.1), the Shareholder shall not, and shall not offer or agree
to, grant any proxy or power of attorney with respect to, deposit into a voting
trust or enter into a voting arrangement, whether by proxy, voting agreement or
otherwise, any Shares held by the Shareholder or any interest therein

 

3



--------------------------------------------------------------------------------

or any other securities held by such Shareholder convertible into or exercisable
for any Shares, in all cases, to the extent any such proxy, power of attorney,
voting trust, or voting arrangement would conflict with the Shareholder’s
obligations under this Agreement.

SECTION 4. Voting Agreement; Proxy.

4.1. Voting Agreement. The Shareholder hereby agrees that, from the date hereof
through the date of the vote of the shareholders of the Company on the
Reincorporation (whether as in the form of one or more proposals) (the “Voting
Period”), at any meeting of the Company shareholders and at every adjournment or
postponement thereof, or in any action by written consent of the Company
shareholders, the Shareholder shall (x) appear in person or by proxy at any
meeting of shareholders of the Company, however called, and at every adjournment
or postponement thereof, or otherwise cause the Shares to be counted as present
for purposes of establishing a quorum, and (y) vote (or cause to be voted) all
of its Shares (it being understood that any shares of Common Stock underlying
any warrants to purchase Common Stock that have not been exercised as of the
date of such vote will not be eligible to so vote):

(a) in favor of adoption of the Merger Agreement, and approval of the terms
thereof, and in favor of the Reincorporation and the other transactions
contemplated thereby;

(b) in favor of adoption of any proposal in respect of which the Company board
of directors has (i) determined is designed to facilitate the consummation of
the Reincorporation, (ii) disclosed the determination described in clause (i) in
the Company’s proxy materials or other written materials disseminated to all of
the Company shareholders and (iii) recommended to be adopted by the Company
shareholders; and.

(c) against any action or agreement that would result in a breach of any
covenant, representation or warranty or any other obligation or agreement of the
Company under or in connection with the Offering or the Reincorporation.

4.2. Grant of Proxy.

(a) In furtherance of Section 4.1 of this Agreement, subject to Sections 4.2(b)
and 4.2(d) hereof and the proviso set forth below, the Shareholder hereby
irrevocably grants to and appoints the Company and up to two of the Company’s
designated representatives (the “Authorized Parties”), and each of them
individually, as the Shareholder’s proxy (with full power of substitution and
resubstitution) to the full extent of the Shareholder’s voting rights with
respect to its Shares for and in the name, place and stead of the Shareholder,
to attend all meetings of the Company shareholders and at every adjournment and
postponement thereof, and to vote the Shares at any meeting of the Company
shareholders and at every adjournment and postponement thereof, or in any action
by written consent of the Company shareholders, during the Voting Period solely
on the matters and in the manner specified in Section 4.1 hereof, in each case
subject to applicable law (the “Proxy”); provided that in the case of any
meeting of the Company shareholders during the Voting Period at which a matter

 

4



--------------------------------------------------------------------------------

described in Section 4.1 is to be considered, the Shareholder’s grant of the
Proxy contemplated by this Section 4.2(a) shall be effective if, and only if,
the Shareholder has not delivered to the secretary of the Company at least three
business days prior to such meeting a duly executed proxy card previously
approved by the Company (such approval shall not be unreasonably withheld or
delayed) voting the Shareholder’s Shares in the manner specified in Section 4.1.
For the avoidance of doubt, the Proxy shall be effective for all actions by
written consent of the Company shareholders during the Voting Period with
respect to the matters set forth in Section 4.1.

(b) It is hereby agreed that the Authorized Parties will use the Proxy granted
by the Shareholder solely in accordance with applicable law and will only vote
the Shares subject to the Proxy with respect to the matters and in the manner
specified in Section 4.1 hereof. Subject to the foregoing sentence, following
the grant of the Proxy pursuant to Section 4.2(a), the vote of an Authorized
Party shall control in any conflict between the vote by an Authorized Party of
the Shares and any other vote by the Shareholder of its Shares during the Voting
Period.

(c) The Shareholder hereby affirms that the irrevocable Proxy is given in
connection with, and in consideration of, the execution of the Merger Agreement
by the Company, and that the Proxy will be given to secure the performance of
the duties of the Shareholder under this Agreement specified in Section 4.1.

(d) The grant of the Proxy pursuant to this Section 4.2 is coupled with an
interest sufficient in law to support an irrevocable proxy and shall revoke any
and all prior proxies granted by the Shareholder with respect to the matters
specified in Section 4.1. Any Proxy granted hereunder shall automatically
terminate, without any further action required by any person, and any underlying
appointment shall automatically be revoked and rescinded and of no force and
effect, at the end of the Voting Period.

(e) The Shareholder hereby agrees that it will not intentionally take any action
or fail to take any action with the primary purpose of causing the Company to
fail to recognize the Proxy.

SECTION 5. Additional Agreements.

(a) Restriction on Transfer. The Shareholder hereby covenants and agrees that,
during the Voting Period, the Shareholder shall not sell, transfer, tender,
assign, hypothecate or otherwise dispose of (“Transfer”) any Shares or any
interest therein or any other security convertible into or exercisable for any
Shares, or create or permit to exist any additional security interest, lien,
claim, pledge, option, right of first refusal, limitation on voting rights,
charge or other encumbrance of any nature (an “Encumbrance”) with respect to any
Shares or any interest therein or any other security convertible into or
exercisable for any Shares. For the avoidance of doubt, this Section 5(a) is
intended to be in addition to, and not amend, replace, modify or terminate, in
any way whatsoever, any other restrictions with respect to the Transfer or
Encumbrance of any Shares held by the Shareholder.

 

5



--------------------------------------------------------------------------------

(b) Additional Shares. In the event of a share dividend or distribution, or any
change in the Shares by reason of any share dividend or distribution,
subdivision, recapitalization, reclassification, consolidation, conversion or
the like, including the exchange of any securities convertible into or
exercisable for any Shares, the term “Shares” shall be deemed to refer to and
include such shares as well as all such share dividends and distributions and
any securities into which or for which any or all of the Shares may be changed
or exchanged or which are received in such transaction. For the avoidance of
doubt, it is the intent of the parties that all Shares or other securities
convertible into or exercisable for any shares of Common Stock acquired by the
Shareholder from the date of this Agreement through the Voting Period be subject
to the provisions of this Agreement.

SECTION 6. Further Assurances. The Shareholder shall, from time to time, perform
such further acts and execute and deliver, or cause to be executed and
delivered, such additional or further consents, documents and other instruments
as the Company may reasonably request in writing for the purpose of effectuating
the matters covered by this Agreement or that are necessary to vest in the
Company the power to carry out and give effect to the provisions of this
Agreement.

SECTION 7. Termination. This Agreement and the obligations hereunder shall
automatically terminate on the first to occur of (a) the termination of the
Merger Agreement in accordance with its terms, (b) a written agreement between
the Company and the Shareholder to terminate this Agreement, (c) the end of the
Voting Period and (d) the date that is 180 days from the date of this Agreement.
The representations, warranties, obligations and agreements of the parties
contained in this Agreement shall not survive any termination of this Agreement;
provided that in the event this Agreement is terminated under clause (a) of the
preceding sentence, no party shall be relieved from its liability for any breach
of its obligations hereunder committed prior to such termination. For the
avoidance of doubt, unless already ended, the Voting Period will automatically
end when this Agreement is terminated in accordance with this Section 7.

SECTION 8. Miscellaneous.

8.1. Dissenters’ Rights. The Shareholder hereby irrevocably and unconditionally
waives, and agrees to prevent the exercise of, any dissenters’ rights pursuant
to Chapter 23B.13 of the Washington Business Corporation Act.

8.2. Publication. The Shareholder hereby permits the Company to publish and
disclose in any proxy statement or prospectus (including any document or
schedule filed with the Securities and Exchange Commission) or any other
regulatory filings in connection with the Reincorporation, the Shareholder’s
identity and ownership of the Shares and the nature of its commitments,
arrangements and understandings pursuant to this Agreement.

8.3. Entire Agreement; No Third Party Beneficiaries.

(a) This Agreement, including the Proxy, constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and

 

6



--------------------------------------------------------------------------------

oral, among the parties with respect to the subject matter hereof; provided that
if there is any conflict between this Agreement and the Merger Agreement, this
Agreement shall control. This Agreement is intended to create a contractual
relationship between the Shareholder, on the one hand, and the Company, on the
other hand, and is not intended to create, and does not create, any agency,
partnership, joint venture or any like relationship among the parties hereto.
Without limiting the generality of the foregoing, the Shareholder agrees that:
(i) it is entering into this Agreement solely on its own behalf and, except as
expressly set forth in this Agreement, shall not have any obligation to perform
on behalf of any other Company shareholder and (ii) by entering into this
Agreement, it does not intend to form a “group” for purposes of Rule 13d-5(b)(1)
of the Exchange Act or any other similar provision of applicable law, rule or
regulation with any other Company shareholder.

(b) This Agreement is not intended to, and shall not, confer upon any person not
a party hereto any rights or remedies hereunder, provided, however, that Newco
is an intended third party beneficiary of this Agreement, with the right to
enforce this Agreement to the same extent as the Company.

8.4. Assignment; Parties in Interest. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned or delegated by any
of the parties hereto without the prior written consent of the other party. This
Agreement shall be binding upon, inure solely to the benefit of, and be
enforceable by, the parties hereto and their successors and permitted assigns
(including, for the avoidance of doubt, the Shareholder’s legal representatives,
successors and assigns). Any purported assignment not permitted under this
Section 8.4 shall be null and void.

8.5. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given (a) upon personal delivery to the party to be
notified; (b) when received when sent by email or facsimile by the party to be
notified, provided, however, that notice given by email or facsimile shall not
be effective unless either (i) a duplicate copy of such email or fax notice is
promptly given by one of the other methods described in this Section 8.5 or
(ii) the receiving party delivers a written confirmation of receipt for such
notice either by email or fax or any other method described in this Section 8.5;
or (c) when delivered by a courier (with confirmation of delivery); in each case
to the party to be notified at the following address:

To the Company:

WMI Holdings Corp.

1201 Third Avenue, Suite 3000

Seattle, WA 98101

Attn: Chad Smith

Telephone: (206) 432-8731

Fax: (206) 432-8877

with copies to:

Akin Gump Strauss Hauer & Feld LLP

 

7



--------------------------------------------------------------------------------

One Bryant Park

New York, NY 10036

Attn: Kerry E. Berchem, Esq.

Telephone: (212) 872-1095

Fax: (212) 872-1002

If to the Shareholder:

KKR Fund Holdings L.P.

c/o Kohlberg Kravis Roberts & Co. L.P.

9 West 57th Street

Suite 4200

New York, New York 10019

Attn: David Sorkin

Fax: (212) 750-0003

with copies to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attn: Gary I. Horowitz, Esq.

Telephone: (212) 455-2000

Fax: (212) 455-2502

Or to such other address as any party shall specify by written notice so given,
and such notice shall be deemed to have been delivered as of the date so
personally delivered, on the date of confirmation if electronically delivered,
or on that of receipt if delivered by courier.

8.6. Amendments; Waivers. At any time prior to the termination of this
Agreement, any provision of this Agreement may be amended or waived if, and only
if, such amendment or waiver is in writing and signed, in the case of an
amendment, by the Company and the Shareholder. Notwithstanding the foregoing, no
failure or delay by any party hereto in exercising any right hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise of any other right hereunder.

8.7. Non-Recourse. No past, present or future director, officer, employee,
incorporator, member, partner, shareholder, trustee, beneficiary, settlor,
agent, attorney, representative or affiliate of any party hereto or of any of
their respective affiliates shall have any liability (whether in contract or in
tort) for any obligations or liabilities of such party arising under, in
connection with or related to this Agreement or for any claim based on, in
respect of, or by reason of, the transactions contemplated
hereby; provided, however, that nothing in this Section 8.7 shall limit any
liability of the parties hereto for breaches of the terms and conditions of this
Agreement.

8.8. Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of this
Agreement is not affected in any manner adverse

 

8



--------------------------------------------------------------------------------

to any party. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the terms of this Agreement remain as originally contemplated to the
fullest extent possible.

8.9. Governing Law; Venue; Submission to Jurisdiction. This Agreement shall be
deemed to be made in and in all respects shall be interpreted, construed and
governed by and in accordance with the laws of the State of New York. The
parties hereby irrevocably submit to the jurisdiction of the courts of the State
of New York and the federal courts of the United States of America located in
the State of New York solely for the purposes of any suit, action or other
proceeding between the parties hereto arising out of this Agreement or any
transaction contemplated hereby, and hereby waive, and agree to assert, as a
defense in any action, suit or proceeding for the interpretation or enforcement
hereof, that it is not subject thereto or that such action, suit or proceeding
may not be brought or is not maintainable in said courts or that the venue
thereof may not be appropriate or that this Agreement may not be enforced in or
by such courts, and the parties hereto irrevocably agree that all claims with
respect to such action or proceeding shall be heard and determined in such New
York state or federal court. The parties hereby consent to and grant any such
court jurisdiction over the person of such parties and over the subject matter
of such dispute and agree that mailing of process or other papers in connection
with any such action or proceeding in the manner provided in Section 8.5 or in
such other manner as may be permitted by law, shall be valid and sufficient
service thereof. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

8.10. Specific Performance. The Shareholder acknowledges and agrees that
irreparable damage to the Company would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
Company shall be entitled to an injunction, injunctions or other equitable
relief, without the necessity of posting a bond, to prevent or cure breaches of
the provisions of this Agreement by the Shareholder and to enforce specifically
the terms and provisions hereof, this being in addition to any other remedy to
which the Company may be entitled by law or equity and the Shareholder hereby
waives any and all defenses which could exist in its favor in connection with
such enforcement.

8.11. Interpretation. The parties have participated jointly in negotiating and
drafting this Agreement. If an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement. When a reference is made in this Agreement to sections or
subsections, such reference shall be to a section or subsection of this
Agreement unless otherwise indicated. The headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” The words “herein,” “hereof,” “hereunder” and
words of similar import

 

9



--------------------------------------------------------------------------------

shall be deemed to refer to this Agreement as a whole and not to any particular
provision of this Agreement. Any pronoun shall include the corresponding
masculine, feminine and neuter forms. References to “party” or “parties” in this
Agreement mean the Company and the Shareholder, as the case may be.

8.12. Counterparts. This Agreement may be executed in separate counterparts,
each of which shall be considered one and the same agreement and shall become
effective when each of the parties has delivered a signed counterpart to the
other parties, it being understood that all parties need not sign the same
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or electronic “.pdf” shall be effective as delivery of a
manually executed counterpart hereof.

[Rest of page intentionally left blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

WMI HOLDINGS CORP. By:  

/s/ Charles Edward Smith

  Name:   Charles Edward Smith   Title:   President, Interim Chief Executive
Officer, Interim Chief Legal Officer and Secretary KKR FUND HOLDINGS L.P. By:
KKR Group Holdings L.P., its general partner By: KKR Group Limited, its general
partner By:  

/s/ David J. Sorkin

  Name: David J. Sorkin   Title: Director

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

Schedule A

 

Name of

Shareholder

  

Number of

Shares of

Common

Stock Owned1

  

Number of

Series A

Preferred

Shares Owned

  

Number of Series B
Preferred Expected

to be Acquired at the
Closing of the

Offering

  

Total Number

of Votes on an

as Converted

Basis

KKR Fund

Holdings L.P.

   0    1,000,000    200,000    98,954,518

 

1  Excluding shares of Common Stock beneficially owned through (i) shares of the
Series A Preferred Stock and the Series B Preferred Stock, (ii) any warrants to
purchase any shares of Common Stock not yet exercised and (iii) any other
convertible securities of the Company not yet exercised.